





Exhibit 10.1




FIRST AMENDMENT TO SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION LOAN AND
SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION LOAN
AND SECURITY AGREEMENT (this “Agreement”), entered into as of November 3, 2016,
is made and entered into by and among DIP SPV I, L.P. (“DIP Lender”) and IMPLANT
SCIENCES CORPORATION, C ACQUISITION CORP., ACCRUEL SYSTEMS INTERNATIONAL
CORPORATION, and IMX ACQUISITION CORP. (collectively, “Borrower”).

WHEREAS, Borrower and DIP Lender are parties to that certain Senior Secured,
Super-Priority Debtor-In-Possession Loan and Security Agreement, dated as of
October 10, 2016 (as the same may from time to time be amended, restated,
supplemented or otherwise modified, collectively, the “Loan Agreement”),
pursuant to which, subject to the terms and conditions set forth therein, DIP
Lender has made certain credit facilities available to Borrower.  The Loan
Agreement and all instruments, documents and agreements executed in connection
therewith, or related thereto are referred to herein collectively as the
“Existing Loan Documents.”

WHEREAS, Borrower has requested and DIP Lender has agreed to, among other
things, amend the terms and conditions of the Existing Loan Documents pursuant
to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1.

Defined Terms.  Initially capitalized terms used herein and not defined herein
that are defined in the Loan Agreement shall have the meanings assigned to them
in the Loan Agreement (as amended hereby).

2.

Amendments to Loan Agreement.  The Loan Agreement is hereby amended as follows:

(a)

The following defined terms contained in Schedule 1.1 of the Loan Agreement are
hereby amended and restated in their entirety as follows:

“Loan Amount” (a) prior to entry of the Final Order, up to the Interim Order
Amount and (b) thereafter, up to $8,000,000.

“Carve-Out Professionals” shall mean, collectively: (a) Willkie Farr & Gallagher
LLP, Young Conaway Stargart & Taylor, LLP and Ellenoff Grossman & Schole LLP, as
counsel for Borrower; (b) Chardan Capital Markets, LLC and Noble Financial
Capital Markets, as investment











--------------------------------------------------------------------------------

bankers for Borrower; and (c) one financial advisor, one counsel and one
Delaware counsel for any Committee.

(b)

References to the Loan Amount of “$5,700,000” on the cover page and in the
recitals of the Loan Agreement are hereby amended by replacing each such
reference with the amount of “$8,000,000”.

(c)

Section 2.8(a) of the Loan Agreement is hereby amended by replacing “$199,500”
therein with “$280,000”.

(d)

Section 2.8(b) of the Loan Agreement is hereby amended by replacing “$427,500”
therein with “$600,000”.

(e)

Section 5.17(e) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“No later than December 19, 2016, obtain entry of an order of the Bankruptcy
Court approving the Sale; and”

(f)

Section 5.17(f) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“No later than February 2, 2017, close the sale of the Collateral pursuant to
the Bid Procedures and indefeasibly and finally pay the Obligations in full, in
cash, at the closing of the Sale.”

(g)

Schedule A-1 to the Loan Agreement is hereby amended to add to it the additional
items listed on Schedule A-1 to this Agreement. DIP Lender hereby waives any
breach of the Loan Agreement or the other Loan Documents or potential Event of
Default thereunder arising from the failure prior to the date hereof to include
on Schedule A-1 the additional items identified on Schedule A-1 hereto.

(h)

DIP Lender hereby acknowledges and agrees that it hereby accepts and approves
the form of Bid Procedures attached hereto as Exhibit A.

3.

Representations and Warranties.  Borrower represents and warrants to DIP Lender
that, before and after giving effect to this Agreement:

(a)

All warranties and representations made to DIP Lender under the Loan Agreement
and the Loan Documents are accurate in all material respects on and as of the
date hereof as if made on and as of the date hereof, before and after giving
effect to this Agreement.

(b)

The execution, delivery and performance by Borrower of this Agreement and any
assignment, instrument, document, or agreement executed and delivered in
connection herewith and the consummation of the transactions contemplated hereby
and thereby (i) have been duly authorized by all requisite action of Borrower
and have been duly executed and delivered by or on behalf of Borrower; (ii) do
not violate any provisions of (A) applicable law, statute, rule, regulation,
ordinance or tariff, (B) any order of any Governmental Authority





2




--------------------------------------------------------------------------------

binding on Borrower or any of Borrower’s respective properties the effect of
which would reasonably be expected to result in a Material Adverse Change, or
(C) the certificate of incorporation or bylaws (or any other equivalent
governing agreement or document) of Borrower, or any agreement between Borrower
and its shareholders, members, partners or equity owners or among any such
shareholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an Event of
Default, or an event, fact, condition, breach, Default or Event of Default under
any indenture, agreement or other instrument to which Borrower is a party, or by
which the properties or assets of Borrower are bound, the effect of which would
reasonably be expected to result in a Material Adverse Change; (iv) except as
set forth herein, will not result in the creation or imposition of any Lien of
any nature upon any of the properties or assets of Borrower; and (v) do not
require the consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority or Borrower unless otherwise
obtained.

(c)

This Agreement and any assignment, instrument, document, or agreement executed
and delivered in connection herewith constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
respective terms.

(d)

No Default or Event of Default has occurred and is continuing or would exist
under the Loan Agreement or any of the Loan Documents, before and after giving
effect to this Agreement.

4.

Conditions Precedent.  The amendments set forth in Section 2 herein shall be
effective upon completion of the following conditions precedent (with all
documents to be in form and substance satisfactory to DIP Lender and DIP
Lender’s counsel):

(a)

The Bankruptcy Court shall have entered an order, in form and substance
acceptable to DIP Lender in its sole discretion, approving the amendment of the
terms of the Loan Agreement consistent with the terms set forth herein;

(b)

Borrower shall have delivered to DIP Lender an updated Budget as of the date
hereof reflecting the increase in the Loan Amount and fees provided for hereby
and changes to the uses of the Loan Amount proceeds received by Borrower;

(c)

DIP Lender shall have received this Agreement duly executed by Borrower;

(d)

Borrower shall have executed and/or delivered such additional documents,
instruments and agreements as reasonably requested by DIP Lender; and

(e)

Payment of all fees, charges and expenses payable to DIP Lender on or prior to
the date hereof, including the increase of $80,500 of the Closing Fee.  Borrower
hereby authorizes DIP Lender to charge such fees, charges and expenses to the
Loan Account to the extent not paid when due.





3




--------------------------------------------------------------------------------



5.

Miscellaneous.

(a)

Reference to the Effect on the Loan Agreement.  Upon the effectiveness of this
Agreement, each reference in (i) the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import or (ii) the other
Loan Documents to “the Loan Agreement” shall mean and be a reference to the Loan
Agreement as amended by this Agreement.

(b)

Ratification.  Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Loan Agreement and the other Loan Documents,
as amended by this Agreement, effective as of the date hereof.

(c)

Release.  By execution of this Agreement, Borrower acknowledges and confirms
that Borrower does not have any actions, causes of action, damages, claims,
obligations, liabilities, costs, expenses and/or demands of any kind whatsoever,
at law or in equity, matured or unmatured, vested or contingent arising out of
or relating to this Agreement, the Loan Agreement or the other Loan Documents
against any Released Party (as defined below), whether asserted or unasserted.
 Notwithstanding any other provision of any Loan Document, to the extent that
such actions, causes of action, damages, claims, obligations, liabilities,
costs, expenses and/or demands may exist, Borrower voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself, its managers, members, directors, officers, employees,
stockholders, Affiliates, agents, representatives, accountants, attorneys,
successors and assigns and their respective Affiliates (collectively, the
“Releasing Parties”), hereby fully and completely releases and forever
discharges DIP Lender, its Affiliates and its and their respective managers,
members, officers, employee, Affiliates, agents, representatives, successors,
assigns, accountants and attorneys (collectively, the “Indemnified Persons”) and
any other Person or insurer which may be responsible or liable for the acts or
omissions of any of the Indemnified Persons, or who may be liable for the injury
or damage resulting therefrom (collectively, with the Indemnified Persons, the
“Released Parties”), of and from any and all actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent,
that any of the Releasing Parties has against any of the Released Parties,
arising out of or relating to this Agreement, the Loan Agreement and the other
Loan Documents which Releasing Parties ever had or now have against any Released
Party, including, without limitation, any presently existing claim or defense
whether or not presently suspected, contemplated or anticipated.

(d)

Security Interest.  Borrower hereby confirms and agrees that, subject to Section
2(g) of this Agreement, all security interests and liens granted to DIP Lender
continue in full force and effect and shall continue to secure the Obligations.
 Subject to Section 2(g) of this Agreement, nothing herein contained is intended
to in any way impair or limit the validity, priority and extent of DIP Lender’s
existing senior secured, super-priority debtor-in-possession security interest
in and liens upon the Collateral.

(e)

Costs and Expenses.  Borrower agrees to pay on demand all usual and customary
costs and expenses of DIP Lender and/or its Affiliates in connection with the
preparation, execution, delivery and enforcement of this Agreement and all other
agreements and





4




--------------------------------------------------------------------------------

instruments executed in connection herewith, including, including without
limitation reasonable attorneys’ fees and expenses of DIP Lender’s counsel.

(f)

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS CHOICE OF LAW PROVISIONS.

(g)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
 Signatures sent by facsimile or electronic mail shall be deemed originals for
all purposes and shall bind the parties hereto.

(h)

Loan Document.  This Agreement and any assignment, instrument, document, or
agreement executed and delivered in connection with or pursuant to this
Agreement shall be deemed to be a “Loan Document” under and as defined in the
Loan Agreement for all purposes.

[Signature Pages Follow.]








5




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.

BORROWER:

IMPLANT SCIENCES CORPORATION










By:  /s/ William McGann_____

Name: William McGann

Title: Chief Executive Officer

        







C ACQUISITION CORP.










By:  /s/ William McGann_____

Name: William McGann

Title: President

    







ACCRUEL SYSTEMS INTERNATIONAL CORPORATION










By:  /s/ William McGann_____

Name: William McGann

Title: President

  







IMX ACQUISITION CORP.










By:  /s/ William McGann_____

Name: William McGann

Title: President





Signature Page to First Amendment to Senior Secured, Super-Priority
Debtor-In-Possession Loan and Security Agreement




--------------------------------------------------------------------------------







DIP LENDER:

DIP SPV I, L.P.

By: /s/ Antonio Ruiz-Gimenez, Jr.

Name: Antonio Ruiz-Gimenez, Jr.

Title: Managing Member





Signature Page to First Amendment to Senior Secured, Super-Priority
Debtor-In-Possession Loan and Security Agreement


